IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                       _______________________

                             No. 99-30015
                         Conference Calendar
                       _______________________

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

ALLEN JERRY FIELDS, JR.,
                                              Defendant-Appellant.

                      - - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 97-CV-512
                        USDC No. 93-CR-10011-2
                      - - - - - - - - - - -

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    An examination of the record in this case discloses

that the notice of appeal is ineffective.

     Allen Jerry Fields, Jr., federal prisoner #08388-035, seeks

a certificate of appealability (COA) to appeal the district

court’s denial of his 28 U.S.C. § 2255 motion.       The final




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30015
                                -2-

judgment was entered on December 11, 1998.   On December 28, 1998,



Fields filed both a notice of appeal and a motion to reconsider.

The district court has not ruled on the motion to reconsider.

     Rule 4(a)(4), Fed. R. App. P., provides that, if a timely

motion is made pursuant to Fed. R. Civ. P. 59(e), a notice of

appeal filed after entry of the judgment, but before disposition

of the motion, is ineffective until the entry of the order

disposing of the motion.   A motion requesting reconsideration of

the judgment is treated as a Rule 59 motion for purposes of Rule

4(a)(4)(iv), regardless of the label applied to the motion, if it

is made within the 10-day limit for Rule 59 motions.     Mangieri v.

Clifton, 29 F.3d 1012, 1015 n.5 (5th Cir. 1994); Harcon Barge Co.

v. D & G Boat Rentals, Inc., 784 F.2d 665, 667 (5th Cir.) (en

banc), cert. denied, 479 U.S. 930 (1986).    In the present case,

Fields’ December 28 motion must be treated as a Rule 59(e)

motion; it seeks reconsideration, and it was filed within ten

days of entry of the judgment, excluding Saturdays, Sundays, and

the intermediate legal holiday.   See FED. R. CIV. P. 6(a).

     The district court’s order denying a COA cannot be construed

as disposing of the Rule 59(e) motion because there is no

indication that the court considered the Rule 59(e) motion in

denying a COA.   As the Rule 59(e) motion has not yet been

disposed of, the petitioner’s notice of appeal is ineffective.

See Burt v. Ware, 14 F.3d 256, 260-61 (5th Cir. 1994).

Accordingly, the case must be remanded, and the record returned

to the district court, for consideration of the outstanding
                            No. 99-30015
                                 -3-

motion as expeditiously as possible, consistent with a just and

fair disposition thereof.   See id. at 261.   Fields’ COA motion

and motion to expedite the COA proceedings shall be held in

abeyance until his notice of appeal is effective.   We instruct

the clerk of this court to process the pending motions

immediately upon the return of this case from the district court.

     REMANDED.